Case 8:19-cv-01101-SCB-CPT Document 33 Filed 09/04/19 Page 1 of 7 PageID 479



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                              CASE NO. 8:19-cv-01101-SCB-CPT


DERRICK MCGOWAN, individually and             CLASS ACTION
on behalf of all others similarly situated,

        Plaintiff,

vs.

FIRST ACCEPTANCE INSURANCE
COMPANY, INC., a Texas Corporation,

        Defendant.


       DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
       FOR RECONSIDERATION OF THE ORDER COMPELLING APPRAISAL
      OR, IN THE ALTERNATIVE, TO DELINEATE THE SCOPE OF APPRAISAL

        Defendant First Acceptance Insurance Company, Inc. (“First Acceptance”) opposes the

Motion for Reconsideration of the Order Compelling Appraisal or, In the Alternative, To

Delineate the Scope of Appraisal (DE 32) (the “Motion”) filed by Plaintiff Derrick McGowan

(“Plaintiff”).

                                       INTRODUCTION

        Plaintiff asks the Court to reconsider its August 14, 2019 Order Granting First

Acceptance’s Motion to Compel Appraisal and Dismiss Class Action Complaint (DE 30),

arguing that “newly-produced documents” demonstrate the impropriety of appraisal. Motion at

1. But the “newly-produced documents” were available to Plaintiff well before this Court issued

its Order compelling appraisal, and the Motion is no more than a rehash of the arguments

Plaintiff made in opposition to First Acceptance’s Motion to Compel Appraisal (the “Appraisal
Case 8:19-cv-01101-SCB-CPT Document 33 Filed 09/04/19 Page 2 of 7 PageID 480
                                                          CASE NO: 8:19-cv-01101-SCB-CPT



Motion”).      Plaintiff has failed to satisfy the exacting requirements necessary to justify

reconsideration and the Motion should be denied.

                       ARGUMENT AND MEMORANDUM OF LAW

   I.       Standard for Reconsideration

        As this Court has explained, “reconsideration of a previous order is an extraordinary

remedy to be employed sparingly in the interests of finality and conservation of scarce judicial

resources.” Int’l Union of Painters & Allied Trades Dist. Council No. 78 Health & Welfare

Fund v. Argyros, 2007 WL 1577840, *1 (M.D. Fla. 2007) (citations and internal quotations

omitted). “The only grounds for granting a motion for reconsideration are newly-discovered

evidence or manifest errors of law or fact.” Smith v. Ocwen Fin’l, 488 Fed. Appx. 426, 428

(11th Cir. 2012) (citing Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007)). Thus, a party

seeking reconsideration is burdened to demonstrate “(1) an intervening change in controlling

law; (2) the availability of new evidence; and (3) the need to correct clear errors or prevent

manifest injustice.” Argyros, 2007 WL 1577840, *1. Absent such a showing, a motion to

reconsider is properly denied. Ocwen, 488 Fed. Appx. at 428; see also Carter v. Premier

Restaurant Mgmt., 2006 WL 2620302 at *1 (M.D. Fla. September 13, 2006) (“Unless the

movant’s arguments fall into the limited categories outlined above, a motion to reconsider must

be denied.”)

        Where evidence was “available to a party” during the pendency of a motion, such

evidence “may not later be introduced on a motion to reconsider” the Court’s ruling on such a

motion, and denial of reconsideration is within the Court’s discretion. Sussman v. Salem, Saxon

& Nielsen, P.A., 153 F.R.D. 689, 695 (M.D. Fla. 1994) (collecting cases). Similarly, “[a] party

who fails to present its strongest case in the first instance generally has no right to raise new



                                               2
Case 8:19-cv-01101-SCB-CPT Document 33 Filed 09/04/19 Page 3 of 7 PageID 481
                                                              CASE NO: 8:19-cv-01101-SCB-CPT



theories or arguments in a motion for reconsideration.” Villaflores v. Royal Venture Cruise

Lines, Ltd., No. 96-2013-Civ-T-17B, 1997 WL 728098 at *2 (M.D. Fla. Nov. 17, 1997). The

Court’s opinions “are not intended as mere first drafts, subject to revision and reconsideration at

a litigant’s pleasure.” Carter, 2006 WL 2620302 at *1.

    II.      The Documents Upon Which the Motion is Based Were Available to Plaintiff
             Well Before the Time the Court Ruled on the Appraisal Motion.

          Plaintiff’s assertion that his Motion is based on “newly-produced” documents borders on

disingenuous. The Motion appends nine exhibits, all of which were available to Plaintiff before

this Court ruled on the Appraisal Motion. Four exhibits—the First Acceptance insurance policy,

the CCC One Market Valuation Report for Plaintiff’s vehicle, the order in Sos v. State Farm, and

the order in Jones v. GEICO—were filed by Plaintiff before the Court ruled on the Appraisal

Motion.1 Likewise, Plaintiff attached a copy of the amended complaint filed in Bettor to the

Response as Exhibit E, but now asks this Court to review an exhibit to that complaint (the CCC

One valuation report for the Bettor vehicle, which is attached to the Motion as Exhibit D).

Plaintiff’s counsel is undeniably facile in the use of PACER and could have submitted the

exhibits to the Bettor complaint when the complaint itself was submitted with the Response, but

chose not to do so.

          Plaintiff also asks this Court to consider a June 2018 district court order in another case

(Roth v. GEICO), a copy of which is attached to the Motion as Exhibit F. Although the copy of

the Roth order attached to the Motion does not reflect the identities of counsel in that case, the


1
  The First Acceptance insurance policy and the CCC One Report (Exhibits C & E to the
Motion) are attached to Plaintiff’s Complaint as Exhibits A & B, as well as to Plaintiff’s
Response in Opposition to the Appraisal Motion (DE 23; the “Response”) as Exhibits A & B.
The Sos order (Exhibit G to the Motion) is attached to the Response as Exhibit D, and Plaintiff
submitted the Jones order (Exhibit H to the Motion) under a notice of filing dated July 29, 2019
(DE 26).

                                                   3
Case 8:19-cv-01101-SCB-CPT Document 33 Filed 09/04/19 Page 4 of 7 PageID 482
                                                            CASE NO: 8:19-cv-01101-SCB-CPT



order is published on Westlaw and reveals that Plaintiff’s counsel in Roth are the same as

Plaintiff’s counsel in the instant case. See Roth v. GEICO, 2018 WL 3412852 (S.D. Fla. June 14,

2018) (copy attached as Exhibit A). So there is absolutely no doubt that Plaintiff’s counsel knew

about Roth and could have submitted that order for the Court’s consideration in the Response,

but did not do so.

       Lastly, Plaintiff—who failed to timely submit (indeed, never submitted) Rule 26

disclosures—attaches to the Motion three documents from First Acceptance’s Rule 26

disclosures, which were timely served on Plaintiff on July 24, 2019, three weeks before this

Court ruled on the Appraisal Motion. One document (Exhibit B to the Motion) is a letter First

Acceptance sent Plaintiff in 2017; the other two documents (Exhibits A & I to the Motion) are

unremarkable summaries of claim information (all of which is included in the CCC One report

attached to Plaintiff’s Complaint as Exhibit B) and irrelevant salvage details.

       Even if these documents were “newly-produced” with First Acceptance’s Rule 26

disclosures on July 24, 2019, Plaintiff obviously knows how to submit items for consideration in

connection with a pending motion that has been fully briefed. Plaintiff did just that on July 29,

2019 by filing a notice of supplemental authority which requested that this Court consider the

order in Jones v. GEICO “in support of Plaintiff’s Opposition” to the Appraisal Motion. See DE

26.

       Apart from improperly asking this Court to consider evidence that clearly could have

been submitted before this Court ruled on the Appraisal Motion, Plaintiff fails to credibly explain

how the documents make a difference, thus falling far short of “set[ting] forth facts or law of a

strongly convincing nature to induce the court to reverse its prior decision.” Argyros, 2007 WL

1577840, *1 (citation and internal quotation marks omitted). Instead, Plaintiff simply relies on



                                                 4
Case 8:19-cv-01101-SCB-CPT Document 33 Filed 09/04/19 Page 5 of 7 PageID 483
                                                            CASE NO: 8:19-cv-01101-SCB-CPT



the documents to reargue legal points that were covered in the Response. For instance, Plaintiff

points to Exhibits A, B, and I to argue that there is no dispute concerning the amount of sales tax

at issue. Motion at 2, 6-7. This is nothing new and was raised in the Response. See Response at

3, 7-8, 11.

        III.   Plaintiff Asserts the Same Legal Arguments That Were Made in the
               Response.

        Plaintiff admits a motion to reconsider is not a vehicle to reargue a point of law

previously presented (Motion at 7), but Plaintiff does exactly that. Plaintiff’s primary argument

in the Response was that appraisal is improper because “[t]his case concerns the entirely legal

question of contract interpretation, and whether Defendant’s promise to pay the actual cash value

(“ACV”) of total-loss vehicles includes coverage for sales tax, title transfer fees and tag transfer

fees.” (DE 23 at 2). Plaintiff now repackages this argument, arguing that this dispute “concerns

interpretation of the Policy and Florida statutory law, neither of which are appraisable issues.”

(DE 32 at 3). The gist of Plaintiff’s argument in both filings is that this dispute presents legal

issues that are unsuitable for appraisal, but this Court addressed and rejected that argument when

it granted the Appraisal Motion. See Order at 6-8.

        Plaintiff also repeats and expands his previous attempts to distinguish Bettor and Moore,

the principal authorities First Acceptance argued in the Appraisal Motion. See Motion at 9-13.

But Plaintiff’s expanded arguments do not present a change in controlling law; instead, Plaintiff

merely reargues (albeit more expansively) the same points he presented in the Response.

Compare Motion at 9-15 with Response at 8-10. This Court carefully considered—and expressly

rejected—such arguments in the Order compelling appraisal. See DE 30 at 6-7 (applying Bettor

and Moore to conclude that “the instant litigation is not about coverage, it is solely about the

amount of money paid to Plaintiff”) (internal quotation marks omitted).


                                                 5
Case 8:19-cv-01101-SCB-CPT Document 33 Filed 09/04/19 Page 6 of 7 PageID 484
                                                          CASE NO: 8:19-cv-01101-SCB-CPT



       Summarizing, Plaintiff has done no more than reargue the same theories that were argued

in the Response. “It is an improper use of the motion to reconsider to ask the Court to rethink

what the Court . . . already thought through – rightly or wrongly.” Z.K. Marine Inc. v. M/V

Archigetis, 808 F.Supp. 1561, 1563 (S.D. Fla. 1992) (internal quotations omitted). To the extent

Plaintiff frames his re-argument around “newly-produced” information, such information was

available to Plaintiff (and could have been submitted to this Court) well before the Court ruled

on the Appraisal Motion. A motion for reconsideration is not a vehicle to “raise argument or

present evidence that could have been raised prior to the entry of the judgment.” Michael Linet,

Inc. v. Vill. of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005) (citing Stone v. Wall, 135

F.3d 1438, 1442 (11th Cir. 1998)). Plaintiff’s Motion should be denied as it is “simply re-

arguing the arguments that the Court rejected and disagreeing with the Court’s decision.”

Argyros, 2007 WL 1577840, *2.

                                       CONCLUSION

       Plaintiff has not made the extraordinary showing required to justify reconsideration.

Plaintiff’s reliance on “newly-produced documents” is misplaced since all such documents were

previously presented to this Court or were available to Plaintiff before the Court entered its

Order granting the Appraisal Motion. Plaintiff merely rehashes and expands upon previously-

made legal arguments which this Court thoroughly evaluated and rejected.           Accordingly,

Plaintiff’s Motion should be denied.




                                               6
Case 8:19-cv-01101-SCB-CPT Document 33 Filed 09/04/19 Page 7 of 7 PageID 485
                                                   CASE NO: 8:19-cv-01101-SCB-CPT



                                          SHUTTS & BOWEN LLP
                                          Attorneys for First Acceptance Insurance
                                          Company
                                          4301 W. Boy Scout Blvd., Suite 300
                                          Tampa, FL 33607
                                          Telephone: (813) 227-8123
                                          Facsimile: (813) 227-8223

                                          By: /s/ Alyssa L. Cory
                                              Frank A. Zacherl
                                              Florida Bar No. 868094
                                              fzacherl@shutts.com
                                              Erik R. Matheney
                                              Florida Bar No. 005411
                                              ematheney@shutts.com
                                              Alyssa L. Cory
                                              Florida Bar No. 118150
                                              acory@shutts.com


                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via
electronic mail this 4th day of September, 2019 to:

Andrew J. Shamis, Esq.                 Scott Edelsberg, Esq.
SHAMIS & GENTILE, P.A.                 Jordan D. Utanski, Esq.
14 NE 1st Avenue                       EDELSBERG LAW, P.A.
Suite 1205                             19495 Biscayne Blvd.,#607
Miami, FL 33132                        Aventura, FL 33180
Telephone: (305) 479-2299              Telephone: (305) 975-3320
Email addresses:                       Email addresses: scott@edelsberglaw.com
efilings@shamisgentile.com             utanski@edelsberglaw.com
aelsayed@shamisgentile.com

Edmund A. Normand, Esq.
Jacob Phillips, Esq.                   Christopher J. Lynch, Esq.
Normand PLLC                           Christopher J. Lynch, P.A.
3165 McCrory Place, Suite 175          6915 Red Road, Suite 208
Orlando, FL 32803                      Coral Gables, FL 33143
Telephone: (407) 603-6031              Email Addresses: clynch@hunterlynchlaw.com
Email Addresses: ed@normandpllc.com    lmartinez@hunterlynchlaw.com
Janna.sherwood@normandpllc.com
Jacob.phillips@normandpllc.com

                                             /s/ Alyssa L. Cory


                                         7
